UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

69 BLOOMINGDALE, LLC,

Plaintiff, Civil Action No. 2:20-CV-02613
(RPK) (SIL
-against-

CORAL GRAPHICS, INC.; F.C. PROPERTIES INC.,

Defendant.

 

AFFIDAVIT IN SUPPORT OF MOTION FOR ENTRY OF DEFAULT JUDGMENT

KEVIN MALDONADO, affirms and declares under penalty of perjury that the

following is true and correct:

1.

I am the attorney of record for Plaintiff in the above-captioned matter. I have reviewed all
relevant documents in this case, and I am familiar with the facts and claims in this case.

I submit this Affirmation in Support of the entry of a default judgment by the Court.

On June 11, 2020, I commenced the action against the Defendants by filing a Summons
and Complaint in the United States District Court for the Eastern District of New York.
The Index No. assigned to the matter is 2:20-CV-02613. The Summons and Complaint is
filed at Docket Entry 1.

On June 26, 2020 the Albany County Sheriff's office caused the Defendants to be served
by personal service upon the New York State Secretary of State. A copy of the

Certificate of Service is filed at Docket Entry 7.
10.

11.

12.

A second service of the Summons and Complaint was made on September 2, 2020, when
the Albany County Sheriff's office caused the Defendants to be served by personal
service upon the New York State Secretary of State. A copy of the Certificate of Service
is filed at Docket Entries 8 and 9.

An Answer was due on October 2, 2020. Defendants have not answered the Complaint in
this action as of this date.

Defendants have failed to appear, plead or otherwise defend within the time allowed and,
therefore, are now in default.

A Default was entered against the Defendants by the Court Clerk on October 15, 2020. A
copy of the Default is filed at Docket Entry 33.

The Defendants are active domestic corporations and accordingly are not covered by the
Servicemembers Civil Relief Act or are they infants or incompetent persons.

Attached hereto are the New York State Department of State Entity Status Information.
The Entity Status Information contains the service address for each entity. Copies of all
pleadings, including this motion have been served on each defendant at the specified
addresses.

Plaintiff requests that pursuant to FRCP 55(a) and (b) a default be entered against the

Defendants.
Case 2:20-cv-02613-RPK-SIL Document 14-5 Filed 12/23/20 Page 3 of 6 PagelD #: 313

Dated December 21, 2020
Windham, New York

Ve

Kevin Maldonado, Esq.

Kevin Maldonado & Partners, LLC
P.O. Box 31

Windham, New York 12496

(518) 727-8149

 

Sworn to before me this
21% Day of Deember 2020

Notary

ANNE M. JAKUBOWSKI
NOTARY PUBLIC-STATE OF NEW YORK
No. 01346262710
Qualified In Greene County
My Commission Expires May 29, 20962
Entity information 12/6720, 8:59 AM

NYS Department of State

Division of Corporations

Entity Information

The information contained in this database is current through December 15, 2020.

 

Selected Entity Name: EC. PROPERTIES INC.
Selected Entity Status Information
Current Entity Name: F.C, PROPERTIES INC.

DOS ID #: 1180340
Initial DOS Filing Date: JUNE 18, 1987
County: NASSAU

Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION
Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
FRANK V CAPPO
500 N BROADWAY
JERICHO, NEW YORK, 11753
Chief Executive Officer
FRANK V CAPPO
500 N BROADWAY
STE 103
JERICHO, NEW YORK, 11753
Principal Executive Office

FRANK V CAPPO
SOON BROADWAY

https://appext20.dos.ny.gov/corp, public/CORPSEARCH.ENTITY. INFO.. ype=%41&p_search type=%42%45%47%49%4EXS9&p_srch results pages2 Page 1of 3
12/46)20, 8:59 AM

Entity inforniatien

» JERICHO, NEW YORK, 11753
Registered Agent

NONE

This office does not record information regarding the
names and addresses of officers, shareholders or
directors of nonprofessional corporations except the
chief executive officer, if provided, which would be
listed above. Professional corporations must include
the name(s) and address(es) of the initial officers,
directors, and shareholders in the initial certificate of
incorporation, however this information is not
recorded and only available by viewing the certificate.

 

*Stock Information

# of Shares Type of Stock $ Value per Share
200 No Par Value

*Stock information is applicable to domestic business corporations.

Name History

Filing Date Name Type Entity Name
OCT 14, 1993 Actual EC. PROPERTIES INC.
F.C. LITHOGRAPHERS, INC.

JUL 03, 1987 Actual
EC. LITHOGRAPHICS INC.

JUN 18, 1987 Actual

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
State. The entity must use the fictitious name when conducting ils activilies or business in New York State.

NOTE: New York State does not issue organizational identification numbers.

Search Results New Search

‘ices/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to D
Homepage | Contact Us

 

 

hittps://appext20.dos.ny.gov/corp,, public/CORPSEARCH. ENTITY INFO..pe=%41&p_search type=%42%45%47%49%4EXS38p srch results, page=2 Page 2 of 3
Case 2:20-cv-02613-RPK-SIL Document 14-5 Filed 12/23/20 Page 6 of 6 PagelD #: 316

/ eT? Services News Government Local

NYS Department of State
Division of Corporations
Entity Information

The information contained in this database is current through December 15, 2020.

 

Selected Entity Name: CORAL GRAPHICS, INC.
Selected Entity Status Information
Current Entity Name: CORAL GRAPHICS, INC.
DOS ID #: 938293
Inilial DOS Filing Date: AUGUST 21, 1984
County: NASSAU
Jurisdiction: NEW YORK
Entity Type: DOMESTIC BUSINESS CORPORATION
Current Entity Status: ACTIVE

Selected Entity Address Information
DOS Process (Address io which DOS will mail process if accepted on behalf of the entity)
CORAL GRAPHICS, INC.
820 SHAMES DRIVE
WESTBURY, NEW YORK, 11596
Registered Agent
NONE

This office dues not record information regarding the numes and addresses of officers,
shareholders or directors of nonprofessional corporations except the chief executive officer, if
provided, which would be listed above, Professional corporations must include die name(s) and
address(es) of the initial officers, directors, and sharcholders in the initial certificate of
incorporation, however this information is not recorded and only available by viewing the

ae.

*Stock Information Name History

# of Shares ‘Type of Stock $ Value per Share | Filing Date Name Type — Entity Name
200 No Par Value | AUG 21,1984 Actual CORAL GRAPHICS. INC
|
*Stock information is applicable to domestic business | A Fictitious name musi be used when the Actual name ef a foreign entity is unavailable for use in New

    

corporauons. York State, The entity must use the fictitious name when conducting its activities or business in New

| York State.

NOTE: New York State does not issue organizational identilication numbers.

Search Resulls New Search |

  

sices/Prosrains | Drivaew Policy. |

Agencies : TANS) yy Plle-Toucelay = ms 5 : : Saifel gto

 

Services
